Case 6:18-cv-01088-GAP-DCI Document 427 Filed 07/08/21 Page 1 of 2 PageID 50702




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


  WESTGATE RESORTS, LTD., a Florida
  limited partnership, by and through its
  general partner WESTGATE RESORTS, INC.,
  a Florida corporation, et al.,

                   Plaintiffs,                    CASE NO.: 6:18-cv-01088-GAP-
  vs.                                             DCI

  REED HEIN & ASSOCIATES, LLC d/b/a
  TIMESHARE EXIT TEAM, et al.,

                   Defendants.
                                          /

                             NOTICE OF SETTLEMENT

        Pursuant to Local Rule 3.09, Plaintiffs Westgate Resorts, Ltd., et al. and

 Defendants, Reed Hein & Associates, LLC, Brandon Reed, Trevor Hein, and

 Thomas Parenteau hereby notify the Court that a settlement in principle has been

 reached, and respectfully request that the Court refrain from dismissing the case

 until the settlement is fully consummated.

          Respectfully submitted this 8th day of July, 2021.
Case 6:18-cv-01088-GAP-DCI Document 427 Filed 07/08/21 Page 2 of 2 PageID 50703




  GREENSPOON MARDER LLP                  WILSON, ELSER, MOSKOWITZ,
                                         EDELMAN & DICKER, LLP

  /s/ Brian R. Cummings
                                         /s/ John Y. Benford
  Richard W. Epstein
                                         John Y. Benford
  Florida Bar No. 229091
                                         Florida Bar No. 51950
  Michael E. Marder
                                         Amy L. Baker
  Florida Bar No. 251887
                                         Florida Bar No. 86912
  Jeffrey A. Backman
                                         111 N. Orange Ave. Ste. 1200
  Florida Bar No. 662501
                                         Orlando, FL 32801-2361
  Brian R. Cummings
                                         Telephone: (407) 246-8440
  Florida Bar No. 25854
                                         Facsimile: (407) 246-8441
  201 East Pine St, Suite 500
                                         john.benford@wilsonelser.com
  Orlando, Florida 32801
                                         amy.baker@wilsonelser.com
  Telephone: (407) 425-6559
  Facsimile: (407) 209-3152
  Richard.Epstein@gmlaw.com              Counsel for Defendant Defendants &
  Jeffrey.Backman@gmlaw.com              Associates, LLC, Brandon Reed, Trevor
  Khia.Joseph@gmlaw.com                  Hein and Thomas Parenteau
  Maria.Salgado@gmlaw.com
  Michael.Marder@gmlaw.com
  Trisha.Snyder@gmlaw.com
  Brian.Cummings@gmlaw.com
  Moneka.Simpson@gmlaw.com

  Counsel for Plaintiffs


                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk

 of the Court by using the CM/ECF system on this 8th day of July, 2021.

                                     /s/ Brian R. Cummings
                                     Brian R. Cummings
